Citation Nr: 0000653	
Decision Date: 01/10/00    Archive Date: 01/19/00

DOCKET NO.  97-10 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 
percent for service-connected post-traumatic stress disorder 
(PTSD).

2.  Entitlement to a disability rating in excess of 10 
percent for service-connected residuals of a right wrist 
injury.

3.  Entitlement to a rating in excess of 10 percent for 
service-connected tinnitus.

4.  Entitlement to a rating in excess of 0 percent for 
service-connected hearing loss in the right ear.

5.  Entitlement to service connection for hearing loss in the 
left ear.

6.  Entitlement to service connection for residuals of a 
fragment wound to the right back.




REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from February 1968 to 
December 1970.  

This matter came before the Board of Veterans' Appeals on 
appeal from a rating decision of December 1996, by the 
Buffalo Regional Office (RO), which granted service 
connection for: PTSD, evaluated as 30 percent disabling 
effective from October 10, 1995; and for residuals of right 
wrist injury, tinnitus, and hearing loss, right ear, each 
evaluated as noncompensably disabling.  That rating action 
also denied service connection for left ear hearing loss and 
residuals of fragment wound, right back.  A notice of 
disagreement with the above determination was received in 
December 1996.  Following the receipt of a VA hospital 
summary, a rating action in January 1997 granted a temporary 
total disability rating for a period of hospitaliza-tion from 
July 29, 1996, to August 30, 1996, with reinstatement of the 
30 percent rating effective September 1, 1996.  A statement 
of the case was issued in January 1997.  The substantive 
appeal was received in January 1997.  

The veteran appeared and offered testimony at a hearing 
before a hearing officer at the RO in May 1997.  A transcript 
of the hearing is of record.  Private medical records were 
submitted at the hearing.  Additional medical records were 
received in September and November 1997.  A VA compensation 
examination was conducted in January 1998.  A hearing 
officer's decision was entered in February 1998, which 
increased the ratings for: PTSD from 30 percent to 50 
percent, effective October 10, 1995; tinnitus from 0 percent 
to 10 percent, effective October 10, 1995; and residuals of 
right wrist injury from 0 percent to 10 percent, effective 
September 4, 1996.  The hearing officer confirmed the 
previous denial of service connection for hearing loss, left 
ear, and residuals of fragment wound of the right back; and 
also confirmed the noncompensable evaluation assigned for 
hearing loss, right ear.  A supplemental statement of the 
case was issued in February 1998.  The appeal was received at 
the Board in June 1998.  

The veteran has been represented throughout his appeal by the 
Vietnam Veterans of America, which submitted written argument 
in a brief to the Board in July 1999.  

The United States Court of Appeals for Veterans Claims has 
held that, where a veteran has filed a notice of disagreement 
as to the assignment of a disability evaluation, a subsequent 
rating decision awarding a higher rating, but less than the 
maximum available benefit, does not abrogate the pending 
appeal.  See AB v. Brown, 6 Vet.App. 35, 38 (1993).  
Consequently, as the veteran has not withdrawn his claims for 
increased ratings for PTSD, residuals of right wrist injury, 
and tinnitus under 38 C.F.R. § 20.204, those issues remain in 
appellate status.  


REMAND

The veteran essentially contends that the present 50 percent 
disability rating does not accurately reflect the current 
severity of his service-connected PTSD.  Specifically, the 
veteran and his representative assert that the PTSD produces 
nightmares, flashbacks, chronic depression, irritability, and 
social withdrawal, which severely impair his ability to work.  
The service representative points out that the veteran's 
employer, General Motors, granted him permanent and total 
disability benefits, effective April 1, 1996.  Therefore, it 
is argued that the medical evidence of record paints the 
picture of a veteran who is totally disabled due to PTSD and, 
at least, meets the criteria for 70 percent.  It is further 
argued that the veteran should be granted a total disability 
rating based upon individual unemployability, as his PTSD 
prevents him from maintaining gainful employment.  

At his personal hearing in May 1997, the veteran testified 
that he was told by a doctor in Lockport that he had 30-
percent use of his wrist; he stated that he had constant pain 
in the wrist and problems with lifting.  The veteran 
testified that he had ringing in both ears, with no pain; he 
noted that his tinnitus was steady and constant, greater on 
the right than the left.  He reported that he had nightmares 
involving killing in Vietnam approximately once a week; he 
indicated that he had thoughts of Vietnam on a daily basis.  
He indicated that he was not close to his family, and felt 
more secure when he was alone.  He stated that he had 
difficulty sleeping, difficulty with concentration, and 
problems with his memory.  The veteran explained that he had 
last worked in April 1996, and indicated that the noise 
associated with the work and the people became too much for 
him.  He testified that he suffered from occasional panic 
attacks, and that he self-medicated with alcohol and drugs.  
The veteran also reported occasional suicidal ideations, 
associated with feelings of hopelessness and depression; he 
indicated that he had no social life.  He indicated that he 
had applied for Social Security benefits because his treating 
physician, Dr. Oscar Lopez, told him not to go back to work.  

Submitted at the hearing was a private medical statement from 
Dr. Lopez, dated in May 1997, wherein he indicated that the 
veteran was currently under his care for bipolar disorder, 
prolonged PTSD, and cocaine dependency, in remission.  The 
physician noted that the veteran's global assessment of 
functioning (GAF) score initially ranged from 21 to 40, with 
a range of 41 to 50 one year before.  He stated, however, 
that the veteran was currently showing a deterioration in his 
functionality, and was in the GAF range of 31 to 50.  Dr. 
Lopez also reported that the veteran was being seen on a 
monthly basis.  Records of this treatment are not currently 
on file.  

We find, in addition, that the last VA examination performed, 
in January 1998, is insufficient for rating purposes.  
Specifically, the examiner did not differentiate the symptoms 
due to the veteran's service-connected PTSD from those due to 
other diagnosed disorders.  Further, the examination report 
did not provide a clear picture as to the degree to which his 
service-connected PTSD, alone, has impaired his social and 
industrial adaptability.  Specifically, the examiner stated 
that the GAF scores will differ very widely because of his 
combination of factors of a bipolar disorder, PTSD, and 
alcohol abuse, and could range anywhere from 21 to 70.  The 
examiner further noted that the veteran was currently showing 
some manic symptoms and was at times incoherent and 
irrelevant; therefore, the score at the current time would be 
around 45.  

In light of the lack of clear findings, the veteran should be 
afforded a new psychiatric examination that specifically 
details the severity of the disability due solely to his PTSD 
symptomatology.  See Caffrey v. Brown, 6 Vet.App. 377 (1994).  

The Board also notes that, in rating musculoskeletal 
disabilities, 38 C.F.R. § 4.40 (regarding functional loss due 
to pain) must be considered apart from, and in addition to, 
the appropriate Diagnostic Code(s) in the VA Schedule for 
Rating Disabilities.  See DeLuca v. Brown, 8 Vet.App. 202, at 
204-206, 208 (1995).  Although the veteran was afforded VA 
orthopedic examination in September 1996, the Board finds 
that it is unclear whether the orthopedic examiner 
reconciled, to a reasonable degree of medical certainty, the 
veteran's subjective complaints of pain in the right wrist 
with the objective findings on examination.  In light of the 
veteran's continued complaints of right wrist pain, 
especially when lifting, the Board finds that further 
development of the evidence is necessary regarding this 
issue.  

With respect to the veteran's claims for increased ratings 
for his right ear hearing loss and tinnitus, the Board notes 
that, on May 11, 1999, VA announced amendments to the 
criteria of the Rating Schedule that govern the evaluation of 
diseases of the ear and other sense organs, to include 
disability from hearing loss. See 64 Fed. Reg. 25,202-25,210 
(1999) (now codified at 38 C.F.R. §§ 4.85-4.87).  The amended 
criteria became effective on June 10, 1999.  Under the new 
criteria, when the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) are 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Id., (now codified at 38 C.F.R. § 4.86).  The Board 
would also point out that the revised criteria provide 
alternative means for evaluating tinnitus.  

Where, as here, the applicable law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or appellate process has been concluded, the 
version most favorable to the veteran applies, absent 
congressional or Secretarial intent and action to the 
contrary.  See Dudnick v. Brown, 10 Vet.App. 79 (1997); 
Karnas v. Derwinski, 1 Vet.App. 308, 312-13 (1991).  The RO 
has not, to date, considered the veteran's claim under both 
the former and revised applicable schedular criteria.  Such 
action is necessary, in the first instance, to avoid any 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet.App. 
384, 394 (1993).  Also, since his tinnitus appears to affect 
his hearing acuity as well, consideration of this issue 
should be deferred until after the RO has had the opportunity 
to determine whether a higher rating is warranted for the 
hearing loss under the revised criteria.  Furthermore, if the 
left ear hearing loss claim continues to be denied, the RO 
must provide notice to the veteran of the revised applicable 
schedular criteria, and afford him an opportunity to respond 
with argument and/or evidence.  

The Board further notes that the January 1998 VA examination 
report indicated that the veteran was now in receipt of 
Social Security benefits because of his mental and physical 
disabilities.  Copies of the Social Security Administration 
(SSA) decision and the medical records on which that 
determination was based have not been obtained.  The Court, 
in Masors v. Derwinski, 2 Vet.App. 181 (1992) has held that 
the duty to assist a veteran under 38 U.S.C.A. § 5107(a) 
includes an obligation to obtain the records of an SSA 
adjudication awarding disability benefits.  See Lind v. 
Principi, 3 Vet.App. 493, 494 (1992) and Hayes v. Brown, 9 
Vet.App. 67, 73 (1996), wherein the Court held that VA 
breached its statutory duty to assist by failing to obtain 
SSA records, with regard to respective claims for service 
connection and an increased rating.  

The Board further notes that, since the veteran was last 
examined, there may be additional medical evidence available 
that is not already on file.  Copies of any records of 
ongoing treatment for his service-connected disorders should 
be obtained and associated with the claims file.  See 
Murincsak v. Derwinski, 2 Vet.App. 363 (1992).  

Finally, the RO's attention is directed to the recent Court 
decision Fenderson v. West, 12 Vet.App. 119 (1999), in which 
it was determined that the veteran's dissatisfaction with the 
initial rating assigned following the initial grant of 
service connection, and a claim for an increased rating of a 
service-connected disability, are two separate and distinct 
types of claims.  In the former circumstance, the veteran may 
be entitled to "staged" evaluations for different periods 
of time from the effective date of the award to the date of 
the final decision, based upon the severity of the disability 
during that period.  As the veteran has appealed the initial 
rating assigned, his claim is entitled to such consideration.  

In view of the foregoing, and given the duty to assist the 
veteran in the development of his claims under 38 U.S.C.A. 
§ 5107 (West 1991), this case is hereby REMANDED to the RO 
for the following development: 

1.  The RO should contact the veteran and request 
the names and addresses of all medical care 
providers (VA or non-VA) who have recently treated 
his service-connected disorders, or his claimed 
left ear hearing loss and residuals of a fragment 
wound to the right back.  The RO should request 
the veteran to furnish signed authorizations for 
release to VA of private medical records in 
connection with each non-VA source identified.  
After obtaining the appropriate signed 
authorizations for release of information forms 
from the veteran, if needed, the RO should contact 
each physician, hospital, or treatment center and 
request that they provide copies of all treatment 
records or reports pertaining to the veteran.  The 
Board is particularly interested in obtaining all 
the records of the treatment afforded to the 
veteran by Dr. Oscar S. Lopez.  The RO should 
attempt to obtain any such private treatment 
records, and any additional VA medical records, 
not already on file, which may exist and 
incorporate them into the claims folder.  If 
private treatment is reported and those records 
are not obtained, the veteran and his 
representative should be provided with information 
concerning the negative results, and afforded an 
opportunity to obtain the records.  38 C.F.R. 
§ 3.159(c).

2.  The RO should contact the Social Security 
Administration and request copies of any 
disability determination by that agency pertaining 
to the veteran, as well as any medical records 
used in determining the eligibility of the veteran 
for disability benefits by that agency.  

3.  With the additional information on file, the 
veteran should be scheduled for a VA psychiatric 
examination in order to determine the severity of 
his PTSD.  The severity of disability due to PTSD 
should be identified and evaluated separate from 
any disability due to any other, non-service-
connected mental disorders found.  The claims 
folder must be made available to the examiner, and 
the examiner should report whether the claims 
folder was indeed available and reviewed.  All 
indicated tests must be conducted, and the 
findings of the examiner must address the presence 
or absence of the manifestations described in the 
rating criteria with respect to impairment due to 
PTSD.  The examiner should comment upon whether 
PTSD is currently a viable diagnosis and/or 
whether symptomatology from this disorder are 
manifestations of any other psychiatric diagnosis 
rendered.  Reasons for any conclusions reached 
should be set forth.  The examiner should also 
provide an opinion on the degree of social and 
industrial impairment due to the service-connected 
PTSD, should assign a numerical score on the GAF 
Scale and include an explanation of the numerical 
score assigned, and should estimate, if feasible, 
the proportion of the global disability which is 
attributable to PTSD alone.  

4.  The veteran should be scheduled for VA 
orthopedic examination in order to determine the 
current extent of his service-connected residuals 
of right wrist injury.  The claims folder should 
be made available to and independently reviewed by 
the examiner prior to examination.  X-rays and/or 
other diagnostic studies should be done, as deemed 
appropriate by the examiner.  The examiner must 
provide a thorough description of the veteran's 
service-connected right wrist disorder, to include 
range-of-motion studies and any pertinent 
neurological findings.  In addition, the examiner 
must render objective clinical findings concerning 
the severity of the veteran's service-connected 
right wrist disability, to include observations of 
pain on motion, deformity, excess fatigability, 
incoordination, weakened movement and other 
functional limitations, if any, to the exclusion 
of any non-service-connected disability.  The 
examination report should reconcile the veteran's 
subjective complaints of right wrist pain with the 
objective findings on examination.

5.  The RO should then schedule the veteran for a 
VA audiology examination to determine the severity 
of the veteran's service-connected hearing loss, 
right ear, and his tinnitus.  All indicated tests 
and studies, to include an audiometric evaluation 
with Maryland CNC testing, should be accomplished.  
The claims file must be made available and 
reviewed by the examiner prior to the examination.

6.  The veteran is hereby notified that it is his 
responsibility to report for the examination and 
to cooperate in the development of the claim, and 
that the consequences for failure to report for a 
VA examination without good cause may include 
denial of the claim. 38 C.F.R. §§ 3.158, 3.655.  

7.  Following completion of the foregoing, the RO 
should review the claims file and ensure that all 
of the foregoing development actions have been 
conducted and completed in full. If any 
development is incomplete, appropriate corrective 
action is to be implemented.  Specific attention 
is directed to the examination reports.  If the 
reports do not include all test reports, special 
studies, or fully detailed descriptions of all 
pathology, the reports must be returned to the 
examiners for corrective action.  38 C.F.R. § 4.2.  
"If the [examination] reports do not contain 
sufficient detail, it is incumbent upon the rating 
board to return the reports as inadequate for 
evaluation purposes."  Green v. Derwinski, 1 
Vet.App. 121, 124 (1991); Abernathy v. Principi, 3 
Vet.App. 461, 464 (1992); Ardison v. Brown, 6 
Vet.App. 405, 407 (1994).  

8.  After completing any additional development 
deemed necessary, the RO should then readjudicate 
the issues on appeal in light of any additional 
evidence added to the records assembled for 
appellate review.  With respect to the claims for 
increased ratings, the RO's decision should 
reflect consideration of the concept of "staged 
ratings" outlined in Fenderson v. West, as well 
as the veteran's potential entitlement to a total 
rating based upon individual unemployability.  

9.  If any benefit sought on appeal remains 
denied, the veteran and his representative should 
be furnished a supplemental statement of the case 
which includes a summary of the applicable law and 
regulations germane to an appeal of the initial 
assignment of a rating by an original rating 
decision and "staged" ratings, with appropriate 
citations, and a discussion of how such law and 
regulations affect the disposition of the case.  
The veteran and representative should then be 
afforded a reasonable period of time in which to 
respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



